Appellant was indicted, tried, and convicted for the offense of unlawfully transporting prohibited liquors or beverages in quantities of five gallons or more. He was duly sentenced to serve an indeterminate term of imprisonment in the penitentiary, and, from the judgment of conviction, this appeal was taken.
The evidence presented a question for the jury to determine; hence there was no error in refusing the affirmative charge requested by defendant.
Four other charges, none of which are numbered, were refused to defendant. These charges were either involved or abstract, and there was no error in their refusal.
The motion for a new trial was based upon the general grounds to the effect that verdict of the jury was contrary to the law and the evidence. Nothing was offered in support of the motion. As stated, the evidence presented a jury question. The motion for new trial was properly overruled. No other questions are presented. There being no error, the judgment of conviction from which this appeal was taken is affirmed.
Affirmed. *Page 693